Exhibit 10.5

 

SECOND AMENDMENT TO SEVERANCE BENEFITS AGREEMENT

 

THIS SECOND AMENDMENT TO SEVERANCE BENEFITS AGREEMENT (“Amendment”) is made and
entered into as of January 12, 2015, by and between WASHINGTON PRIME GROUP INC.
(“WPG”) and Lisa A. Indest (the “Executive”).

 

WHEREAS, Glimcher Realty Trust, a Maryland real estate investment trust (“GRT”),
Glimcher Properties Limited Partnership, a Delaware limited partnership, and a
subsidiary of GRT (“GPLP”), and the Executive previously entered into a
severance benefits agreement, dated as of June 28, 2004, as amended April 1,
2011 (the “Agreement”);

 

WHEREAS, GRT has entered into an Agreement and Plan of Merger, dated as of
September 16, 2014, by and between WPG, Washington Prime Group, L.P., WPG
Subsidiary Holdings I, Inc., WPG Subsidiary Holdings II Inc., GRT, and GPLP (the
“Merger Agreement”), pursuant to which, among other things, GRT and GPLP will
become wholly-owned subsidiaries of WPG;

 

WHEREAS, the consummation of the transactions contemplated by the Merger
Agreement shall constitute a Change in Control of GRT for all purposes pursuant
to the Agreement;

 

WHEREAS, WPG has offered to employ the Executive as Senior Vice President, Chief
Accounting Officer, subject to the terms set forth in the Agreement as amended
by the Amendment, from and following the Effective Time (defined below); and

 

WHEREAS, subject to Section 6 hereof, WPG and the Executive now desire to amend
the Agreement on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Term.                                  Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“This Agreement shall continue in effect until the Executive’s employment with
WPG, GRT, GPLP and their respective subsidiaries and affiliates (collectively,
the “Company”) terminates and the Executive shall be entitled to receive all
benefits described hereunder and the provisions hereof related thereto shall
survive such termination.”

 

2. Compensation upon a Qualifying Termination following a Change in Control of
GRT.   Section 3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“If the Executive’s employment with the Company is terminated by the Company
without Cause (as defined herein), by the Executive for Good Reason (as defined
herein) or as a result of the Executive’s death or Disability (as defined
herein), in each case following the Effective Time (as defined herein), the
Executive shall be entitled to receive the compensation and benefits set forth
below, subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Company and its officers, directors, employees,
and

 

--------------------------------------------------------------------------------


 

affiliates in substantially the form attached hereto as Exhibit A, which release
must be delivered to the Company, and the period in which it may be revoked
expired, not later than 30 days after the Executive’s termination of employment
(the “Release Deadline”).

 

(a) WPG shall pay, or shall cause to be paid, to the Executive, no later than
the fifth business day following the Release Deadline, a lump sum severance
payment equal to two (2) times the Base Amount (as defined below). For purposes
of this Section 3(a), the “Base Amount” shall mean the Executive’s annual base
salary at the rate in effect immediately prior to the Effective Time plus the
target annual cash bonus opportunity applicable to the Executive under the
applicable annual cash bonus plan(s) in which the Executive participates in the
year in which the Effective Time occurs or such annual cash bonus plan(s) in
effect during the Company’s most recently completed fiscal year if no duly
effective and approved annual cash bonus plan is in place for the year in which
the Effective Time occurs.

 

(b) Any “Washington Prime Group Inc. Converted Restricted Share Awards” and
“Washington Prime Group Inc. Converted Options” (as each such term is defined in
the Merger Agreement) held by the Executive which are unvested on the date of
termination of the Executive’s employment shall, on the date of such
termination, vest and, if applicable, become exercisable and remain exercisable
until the earlier of the second annual anniversary of the date of the
termination of the Executive’s employment and the expiration of the original
term of the option, shall no longer be subject to repurchase or any other
forfeiture restrictions, and shall be settled in accordance with their terms.

 

(c) WPG shall fund, or shall cause to be funded, for the Executive the
continuing coverage (“COBRA”) premium for 18 months following the termination of
the Executive’s employment, to continue all medical, dental, and vision group
insurance benefit programs or arrangements in which the Executive was entitled
to participate immediately prior the termination of the Executive’s employment,
provided that the Executive’s continued participation is allowable under the
general terms and provisions of such plans and programs and provided further,
that in the event that the Executive becomes employed by any third party during
such 18-month period, then upon the date of such employment the Executive shall
no longer be entitled to any medical, dental, or vision insurance benefits
described in the preceding clause.  Subject to the preceding sentence, in the
event that the Executive’s participation in any such plan or program is barred,
the Company shall arrange to pay the value of the COBRA premium at the pricing
to the Executive as it existed at the time the termination of the Executive’s
employment occurs.  If the Company reasonably determines necessary to avoid
benefits under the plans referenced in this paragraph being taxable to the
Executive, the Company shall report the value of such continued coverage as
taxable income to the Executive.

 

(d) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Cause” shall mean:  (A) the Executive’s willful failure to perform or
substantially perform the Executive’s material duties with the Company;
(B) illegal conduct or

 

2

--------------------------------------------------------------------------------


 

gross misconduct by the Executive that is willful and demonstrably and
materially injurious to the Company’s business, financial condition or
reputation; (C) a willful and material breach by the Executive of the
Executive’s obligations under this Agreement or of any restrictive covenants or
confidentiality provisions set forth in any agreement between the Executive and
the Company; or (D) the Executive’s conviction of, or entry of a plea of guilty
or nolo contendere with respect to, a felony crime or a crime involving moral
turpitude, fraud, forgery, embezzlement or similar conduct; provided, however,
that the actions in (A) and (C) above will not be considered Cause unless the
Executive has failed to cure such actions within 30 days of receiving written
notice specifying, with particularity, the events allegedly giving rise to Cause
and, further, provided, that, such actions will not be considered Cause unless
the Company provides the Executive with written notice of the events allegedly
giving rise to Cause within 90 days of any executive officer of WPG (excluding
the Executive, if applicable at the time of such notice) having knowledge of the
relevant action.  Further, no act or failure to act by the Executive will be
deemed “willful” unless done or omitted to be done not in good faith or without
reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by the Executive pursuant to authority given
pursuant to a resolution duly adopted by the Board of Directors of WPG (the
“Board”) or on the advice of counsel for the Company will be deemed made in good
faith and in the best interests of the Company.

 

(ii) “Good Reason” shall mean the occurrence of any one of the following events
without the prior written consent of Executive:  (A) a material diminution of
the Executive’s annual base salary, target bonus opportunity, duties,
responsibilities, authorities, powers or functions (including ceasing to be the
Company’s Senior Vice President, Chief Accounting Officer, which includes
leading the accounting, finance, and investor relations functions, or including
assignment of duties inconsistent with the Senior Vice President, Chief
Accounting Officer); or (B) a relocation that would result in the Executive’s
principal location of employment being moved 50 miles or more away from the
Executive’s principal place of employment as of the Effective Time (as defined
below) and, as a result, the Executive’s commute increasing by 50 miles or more;
provided, however, that the actions in (A) and (B) above will not be considered
Good Reason unless the Executive shall have provided written notice to the
Company, within 120 days of the Executive’s knowledge of the events allegedly
giving rise to Good Reason, setting forth the basis for the occurrence of the
Good Reason event in reasonable detail, and the Company shall have failed to
cure such actions within 30 days of receiving such written notice (and if the
Company does effect a cure within that period, such written notice shall be
ineffective notice of termination).  Unless the Executive gives the Company a
written notice setting forth the basis of the occurrence of the Good Reason
event in reasonable detail within 120 days of the Executive’s knowledge of the
event which, after any applicable notice and the lapse of any applicable 30-day
grace period, would constitute Good Reason, such event will cease to be an event
constituting Good Reason.  This definition of Good Reason shall supersede all
contrary definitions of Good Reason set forth in any agreements or arrangements
by and between the Company and the Executive as of the date hereof and as of the
Effective Time.

 

(iii)  “Disability” shall mean the “permanent and total disability” of the
Executive as defined in Section 22(e)(3) of the Code, or any successor provision
thereto.

 

3

--------------------------------------------------------------------------------


 

(e) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by her as the result of employment by another
employer or by retirement benefits after the date of termination, or otherwise,
except as specifically provided in this Section 3.”

 

3. Additional Amount.  The final clause in Section 4 of the Agreement is hereby
deleted in its entirety and replaced with the following;

 

“or with respect to any excess parachute payment that is paid following the
Effective Time, as soon as reasonably practicable after the date of such payment
provided that such date will be no later than December 31st of the year after
the year in which the Executive remits such taxes in respect of such payment.”

 

4. Executive Acknowledgements.  The following is hereby added as Section 14 of
the Agreement:

 

“Executive hereby acknowledges that each “Glimcher Realty Trust Performance
Share” which is held by the Executive as of immediately prior to the
“Acquisition Effective Time” shall be treated as provided in Section 3.12(d) of
the Merger Agreement. Notwithstanding anything to the contrary in a Glimcher
Realty Trust Equity Plan or in any applicable award agreement, Executive hereby
waives the accelerated vesting which otherwise would occur at or immediately
prior to the “Acquisition Effective Time” under the terms of any “Glimcher
Realty Trust Restricted Share” or “Glimcher Realty Trust Stock Option” which is
held by the Executive as of immediately prior to the “Acquisition Effective
Time,” and agrees that such awards shall be deemed to be “Glimcher Realty Trust
Continuing Equity Awards” and treated as provided in Section 3.12(b) and
3.12(c) of the Merger Agreement.  The preceding sentence constitutes a
“Continuing Award Waiver.”  Each quoted term in this Section 14 shall have the
meaning ascribed to it in the Merger Agreement.”

 

5.  Sale of Washington Prime Group Inc. Shares.  The Executive agrees that any
shares of Washington Prime Group Inc. common stock received by her by virtue of
the transactions contemplated by the Merger Agreement and in accordance with the
terms thereof, including without limitation the share portion of the “Merger
Consideration” (as defined in the Merger Agreement) received in respect of
shares of Glimcher Realty Trust common stock and Glimcher Realty Trust
Performance Shares held by the Executive immediately prior to the “Acquisition
Effective Time” (as defined in the Merger Agreement), shall be subject to a
lock-up on sales, offers, pledges, contracts to sell, grants of any option,
right or warrant to purchase, or other transfers or dispositions, whether
directly or indirectly (together, the “Lock Up”), from the Acquisition Effective
Time until the time that the Board adopts executive stock ownership guidelines,
at and following which time the Executive shall be subject to such guidelines;
provided, however that if the Board does not adopt such guidelines by the
earliest of (i) the termination of the Executive’s employment with the Company
for any reason, (ii) a Change of Control (as defined in Exhibit B hereto) and
(iii) the third annual anniversary of the Closing Date (as defined in the Merger
Agreement), then the Lock Up shall expire upon the occurrence of such event.

 

4

--------------------------------------------------------------------------------


 

6. Effective Time.  WPG shall take such action as is necessary to cause this
Amendment to become effective as of the “Acquisition Effective Time” (as defined
in the Merger Agreement) on the Closing Date (the “Effective Time”), including,
as necessary, immediately following the Acquisition Effective Time causing GRT
and GPLP to become parties hereto.  If the Merger Agreement is terminated, in
accordance with its terms or otherwise and, consequently, the Acquisition
Effective Time and the Closing Date do not occur, at the time of such
termination, this Amendment shall be null and void ab initio and of no force or
effect, and the Agreement shall remain in effect in accordance with its terms.

 

7. Except as otherwise provided herein, the Agreement shall remain unaltered and
of full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

 

Name: Robert P. Demchak

 

 

Title: Secretary and General Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Melissa A. Indest

 

Melissa A. Indest

 

[Signature Page to Lisa Indest - Second Amendment to Severance Benefits
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into
on                , 20    by Lisa Indest (the “Executive”).

 

In consideration of the promises set forth in the Severance Benefits Agreement
between the Executive and Glimcher Realty Trust, a Maryland real estate
investment trust (the “Company”), dated as of June 28, 2004, as amended April 1,
2011, and December    , 2014 (as the same may be amended or restated from time
to time, the “Severance Agreement”) the Executive agrees as follows:

 

1. General Release and Waiver of Claims.

 

(a) Release.  In consideration of the payments and benefits provided to the
Executive under the Severance Agreement and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates (including without
limitation Washington Prime Group Inc., Washington Prime Group, L.P. and
Glimcher Properties Limited Partnership) and each of their respective officers,
employees, directors, shareholders and agents (all in their capacities as such)
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out (i) of the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that notwithstanding anything
else herein to the contrary, this Agreement shall not affect: the obligations of
the Company or the Executive set forth in the Severance Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company or the Executive (including, without limitation,
obligations to the Executive under the Severance Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of any of the
Releasees, including, without limitation, any and all rights thereto referenced
in the bylaws of any of the Releasees, other governance documents, or any rights
with respect to directors’ and officers’ insurance policies; the Executive’s
right to reimbursement of business expenses; any Claims the Releasors may have
against the Releasees in the event that the Company or any member of the
Releasees brings any Claims against the Executive or any member of the
Releasors; any claims

 

--------------------------------------------------------------------------------


 

of Releasors solely in their capacity of stockholders of the Company; and any
rights to contribution in respect of a Releasor held jointly liable with
Company.

 

(b) Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to the Executive under the Severance Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”).  By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement.  The
Executive also understands that he has seven (7) days following the date on
which he signs this Agreement within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.

 

(c) No Assignment.  The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

 

2. Proceedings.  The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body, other than with respect to the obligations of the Company to the Executive
under the Severance Agreement or in respect of any other matter described in the
proviso to Section 1(a) (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding.  The Executive waives any right he
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

 

3. Remedies.  In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven-day period provided under Paragraph 1(b), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
her under the termination provisions of the Severance Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of the Executive’s termination of employment) or
terminate any benefits or payments that are subsequently due under the Severance
Agreement, without waiving the release granted herein.

 

2

--------------------------------------------------------------------------------


 

The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

 

4. Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

 

5. Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

 

6. Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Indiana applicable to contracts executed in and
to be performed in that state.

 

7. Notices.  Any notice required or permitted hereunder shall be made in
writing, addressed as set forth below, (a) by actual delivery of the notice into
the hands of the other party (deemed received on the date of actual receipt),
(b) by the mailing of the notice by first class mail, certified or registered
mail, return receipt requested, postage prepaid (deemed received on the third
business day after the mailing date) or (c) by nationally recognized overnight
delivery service (deemed received on the next business day following the date of
its delivery by the sender to such service). Any notice to the Company shall be
delivered to Washington Prime Group Inc., 180 East Broad Street, Columbus, Ohio
43215, Attention: General Counsel. Any notice to the Executive shall be
delivered to Executive’s last address on record at the Company.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.

 

 

THE EXECUTIVE

 

 

 

 

 

 

 

Lisa Indest

 

 

 

Date of Execution:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

“Change of Control” means:

 

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Exchange Act) of such person,
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Washington Prime
Group Inc. (the “Company”) representing twenty-five percent (25%) or more of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;

 

(ii) Individuals who, as of the Effective Time, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Time whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors;

 

(iii) A reorganization, merger or consolidation of the Company, in each case
unless, following such reorganization, merger or consolidation, (A) more than
sixty percent (60%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding voting securities immediately prior to such reorganization, merger
or consolidation in substantially the same proportions as their beneficial
ownership, immediately prior to such reorganization, merger or consolidation, of
the Company’s outstanding voting securities, (B) no person (excluding the
Company, any employee benefit plan or related trust of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
Company’s outstanding voting securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of the corporation resulting from such
reorganization, merger or consolidation entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation;

 

(iv)  the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation with respect to which following such
sale or other disposition (x) more than

 

--------------------------------------------------------------------------------


 

sixty percent (60%) of the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities entitled to vote generally in the
election of directors immediately prior to such sale or other disposition in
substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company’s outstanding voting
securities, (y) no person (excluding the Company, any employee benefit plan or
related trust of the Company or such corporation and any person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, twenty-five percent (25%) or more of the Company’s outstanding
voting securities) beneficially owns, directly or indirectly, twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (z) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board of Directors of
the Company providing for such sale or other disposition of assets of the
Company; or

 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2

--------------------------------------------------------------------------------